Citation Nr: 1541248	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  11-18 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2014 and December 2014 the Board remanded the current issues for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The most probative evidence indicates the Veteran's current right ear hearing loss is not related to service.

2.  The most probative evidence indicates the Veteran's current tinnitus is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in June 2008.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are various post-service medical records.  VA examinations and opinions were also obtained.

The Board also notes that the actions requested in the prior remands have been undertaken.  The Veteran was afforded a VA examination, additional opinions   were obtained, and he and his representative were subsequently furnished with supplemental statements of the case.  Accordingly, the Board finds that there has been substantial compliance with the prior remand directives and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Veteran is seeking service connection for right ear hearing loss and tinnitus, both of which he asserts are related to in-service noise exposure.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes  that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a Veteran served continuously for 90 days or more during a  period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed  to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. 

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization-American National Standards Institute (ISO-ANSI).          In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's January 1964 enlistment examination includes an audiogram that documents, after conversion to ISO-ANSI standards, pure tone thresholds of 35, 20, 15, 15 and 15 decibels in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz ("relevant frequencies").  His November 1965 separation audiogram documents, after conversion to ISO-ANSI standards, pure tone thresholds of 25, 25, 25, and 15 decibels in the right ear at 500, 1000, 2000, and 4000 Hertz.  The Veteran did not note hearing issues on his November 1965 medical history report, and his STRs do not otherwise document complaints of or treatment for hearing loss or tinnitus.

Post-service, the Veteran's hearing acuity was first discussed by a VA care provider in 2004, who simply noted that his hearing was "intact to soft whisper."  During VA treatment in May 2008, the Veteran stated he was having difficulty understanding speech, and described "longstanding" bilateral tinnitus.  He filed his claim for service connection for bilateral hearing loss and tinnitus that same month, reporting that both conditions began in 2005.

In September 2008, the Veteran was afforded a VA examination in connection with his pending claim.  He told the examiner that his tinnitus began approximately four or five years prior, and described a history of hearing loss for "over 5 years."  The examiner documented pure tone thresholds of 20, 25, 40, 55, and 55 decibels in the Veteran's right ear at the relevant frequencies.  She diagnosed him with sensorineural hearing loss, but found that it was less likely than not caused by military service, because he had normal hearing at his release date and had reported that his tinnitus and hearing loss did not occur until years after service.

In April 2009, a private physician submitted a letter indicating he had examined the Veteran and that his sensorineural hearing loss and tinnitus were more likely than not related to his military noise exposure.  No additional explanation was provided.

The Veteran was afforded another VA examination in May 2014, at which time he reported experiencing hearing loss "after [he] got out of the Army."  The examiner found that the Veteran's right ear hearing loss was not at least as likely as not caused by or a result of an event in military service.  She noted that the Veteran's report of hearing loss that began after he got out of the Army conflicted with other evidence of record describing an onset approximately 30 years after service.  She found no significant change in the Veteran's hearing between his enlistment and separation examinations and stated that, based on those tests, there was no objective evidence of acoustic trauma during service.  Regarding tinnitus, the examiner found that it was "less than likely as not caused by or a result of military noise exposure," because there was no objective evidence of an in-service noise injury.

As the May 2014 examiner did not address whether the Veteran's current hearing loss and tinnitus could still be causally related to service even if they did not occur until later, an additional medical opinion was obtained in January 2015.  A different VA audiologist reviewed the claims file and also found that the Veteran's hearing loss and tinnitus were not related to service.  He stated that if the audiogram results from the Veteran's enlistment and separation examinations were compared, all frequencies either improved, stayed the same, or shifted insignificantly.  He stated that improvements are not consistent with auditory damage from noise exposure,  and that the frequencies that shifted were not considered significant threshold shifts.  He also noted that the Veteran did not report hearing loss or tinnitus at that time.  
In a May 2015 opinion supplementing his January 2015 opinion, the audiologist quoted excerpts from a 2005 Institute of Medicine study entitled "Noise and Military Service: Implications for Hearing Loss and Tinnitus," as the basis for his negative opinion on whether the Veteran's current hearing loss and tinnitus were delayed responses to in-service noise exposure.  Part of the excerpt specifically discussed   the Institute's stance on that question; namely, that "a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely," and that "when hearing loss is known to have occurred as a result of a noise exposure it has generally been thought that hearing loss for pure tones does   not worsen following the cessation of a given noise exposure."

After review of the evidence of record, the Board finds that the Veteran has both current tinnitus and a current right ear hearing loss disability for VA purposes.  However, it also finds that the preponderance of the evidence is against his claim for service connection for those disabilities.

Regarding the medical opinions of record, the Board finds the opinions of the audiologist who reviewed the file in January and May 2015 most probative on the question of whether the Veteran's right ear hearing loss and tinnitus are related to service.  The audiologist who issued those opinions reviewed the Veteran's entire claims file, and provided an explanation for the conclusions he reached in his January 2015 opinion that pointed to specific audiological findings in the Veteran's STRs.  In May 2015 he supplemented that opinion by citing a source that detailed the stance on delayed onset hearing loss to which he adhered.  Viewed together,    the January 2015 and May 2015 statements form a cohesive opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The Board acknowledges the Veteran's representative's assertions that the May 2015 opinion merely quotes a treatise without applying it to the facts of the Veteran's case, that it does not address the study's finding that earlier noise-induced hearing loss could first be noticed years later when augmented by age-related hearing loss, and  that it merely reiterates the conclusion from the January 2015 opinion.  However, in the January 2015 opinion, the audiologist points out that the Veteran's in-service audiograms document no significant threshold shifts from enlistment to separation.   In his May 2015 opinion, he cites the Institute of Science study that discusses the likelihood of delayed onset noise-induced hearing loss, thus revealing why his finding in the January 2015 opinion is significant.  The Board notes the representative's assertion that the audiologist did not explicitly address the aspect of the study that discusses the increased hearing loss created when prior noise-induced hearing loss     is added to the age-related hearing loss experienced by many individuals.  However, to do so would have been to put the cart before the horse.  The audiologist did not discuss that aspect of the study because he found that the Veteran's in-service audiogram results were not consistent with in-service auditory damage.  In short,     his opinions assert that there was no in-service, noise-induced auditory damage that could compound with subsequent age-related hearing loss.

Turning to the only positive medical opinion of record, the 2009 opinion provided by a private physician included no explanation for the physician's statements regarding the etiology of the Veteran's current hearing loss and tinnitus.  As such,  it is afforded no probative weight.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Board notes that the Veteran and his wife have, on several occasions, asserted that he first experienced symptoms of right ear hearing loss shortly after service, and that the Veteran reported during his 2014 VA examination that he first experienced "buzzing" in his ears during military service.  The Veteran and his  wife are competent to report experiencing or observing such symptoms.  Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006).  However, these more recent accounts are not corroborated by the medical evidence of record, including the Veteran's own representations during treatment and during his 2008 VA examination.  They are also not corroborated by the representations he made when he initially filed his service connection claim, at which time he stated that both conditions began in 2005.  The Board finds the Veteran's and his wife's more recent assertions regarding the onset of his current disabilities less probative than the statements he made when initially filing this claim and while receiving medical treatment prior to that time.  See Buchanan, 451 F.3d at 1336-1337 (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is     an interested party; personal interest may, however, affect the credibility of the evidence).  

Finally, to the extent the Veteran is asserting that his current right ear hearing     loss and tinnitus are etiologically related to service, the Board notes that he is not shown to possess any medical expertise.  Thus, while he is competent to report noise exposure, difficulty hearing, and ringing in his ears, his opinion as to the etiology of his current hearing loss or tinnitus is not competent medical evidence.  In this regard, hearing loss and tinnitus can have many causes and determining the severity and etiology of such requires medical testing and expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

In summary, the most probative evidence demonstrates that the Veteran's right ear hearing loss and tinnitus did not manifest in service or for many years thereafter, and are not otherwise related to service.  Accordingly, the preponderance of the evidence is against the claims, and they are denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


